 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          PEAJAI ELY,
 8                               Plaintiff,
 9             v.                                          C18-1690 TSZ
10        HOLLAND AMERICA LINE, N.V.,                      MINUTE ORDER
          HAL ANTILLEN N.V., and
11        HOLLAND AMERICA LINE, INC.,
12                               Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
            (1)    Having considered the parties’ stipulated request for extension of the trial
15
     date and related deadlines, the Court continues the trial date and related deadlines as
     indicated:
16

17          JURY TRIAL DATE (4-5 days)                              September 14, 2020

18          Deadline for Amending Pleadings                         February 24, 2020

19          Disclosure of expert testimony                          February 24, 2020
20
            Discovery motions filing deadline                       April 16, 2020
21
            Discovery completion deadline                           May 25, 2020
22

23

     MINUTE ORDER - 1
 1
            Dispositive motions filing deadline                      June 25, 2020
 2          Motions related to expert witnesses
                                                                     July 2, 2020
            (e.g., Daubert motion) deadline
 3
            Motions in limine filing deadline                        August 13, 2020
 4
            Agreed pretrial order due 1                              August 28, 2020
 5
            Trial briefs, proposed voir dire questions, and
                                                                     August 28, 2020
 6          jury instructions due

 7          Pretrial conference scheduled for 1:30 p.m. on           September 4, 2020

 8
          Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
 9 format with the following columns: “Exhibit Number,” “Description,” “Admissibility
   Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
10 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
   blank, but the parties shall indicate the status of an exhibit’s authenticity and
11 admissibility by placing an “X” in the appropriate column. Duplicate documents shall
   not be listed twice: once a party has identified an exhibit in the pretrial order, any party
12 may use it.

13           The original and one copy of the trial exhibits are to be delivered to the courtroom
     at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
14   the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
     appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
15   shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
     numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
16   exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
     next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
17   is numbered 159, then defendant’s exhibits shall begin with the number 200; if
     defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
18   the number 400.

19

20

21          1
           The Agreed pretrial order shall be filed in CM/ECF and shall also be attached as a Word
   compatible file to an Internet e-mail sent to the following e-mail address:
22 ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER - 2
 1        All other terms and conditions, and all dates and deadlines not inconsistent
   herewith, contained in the Minute Order Setting Trial Date and Related Dates, docket
 2 no. 16, shall remain in full force and effect.

 3          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 4
            Dated this 14th day of June, 2019.
 5

 6                                                   William M. McCool
                                                     Clerk
 7
                                                     s/Karen Dews
 8                                                   Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
